United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
U.S. POSTAL SERVICE, NORTH COUNTY
BRANCH, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1305
Issued: December 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2013 appellant filed a timely appeal from an April 24, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective July 7, 2012 on the grounds that the accepted left ventricular
strain had resolved.
On appeal, appellant asserts that the medical evidence establishes that his claim is
compensable.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 11, 2012 appellant, then a 55-year-old carrier technician, filed a traumatic injury
claim for an employment-related heart attack on July 6, 2012, when he stopped work.2 In an
attached statement, he noted that he was delivering mail on July 6, 2012. Appellant experienced
chest pains and shortness of breath and drove to a pharmacy where his blood pressure registered
163/113. When he told the pharmacist, she called 911 and he went to a hospital where he stayed
for five days. Appellant submitted July 10, 2012 hospital discharge instructions from Christian
Hospital Northeast. The employing establishment completed a Form CA-16, authorization for
examination and/or treatment, dated July 6, 2012, authorizing hospital treatment.
In letters dated August 16, 2012, OWCP informed appellant of the additional evidence
needed to accept his claim. It requested medical and hospital reports from July 6, 2012 with a
physician’s opinion supported by a medical explanation regarding the cause of his claimed heart
condition.
In statements dated August 20, 2012, appellant noted that it was difficult to deliver mail
during the summer 2012 due to extreme heat. He was delivering mail in 112 degree heat on
July 6, 2012 and experienced chest pain and shortness of breath. Appellant was taken to a local
emergency room by paramedics and hospitalized from July 6 to 10, 2012 where he underwent
diagnostic tests. He had a second heart attack on July 29, 2012, when he fainted and was
hospitalized at Baptist Hospital Medical Center. Appellant stated that he continued to have
shortness of breath and high blood pressure, which was difficult to regulate.
The records from Christian Hospital Northeast related to appellant’s hospitalization from
July 6 to 10, 2012 noted a past medical history of hypertension, hypothyroidism, hyperlipidemia
and that appellant had been off his medications. Appellant was seen in consultation by
Dr. Suresh Narayanan, Board-certified in internal medicine and cardiovascular disease, who
recommended testing. A discharge summary, completed by Dr. Gayathri Dundoo, a Boardcertified internist, noted that appellant had cardiac risk factors including hypertension and
dyslipidemia. While hospitalized, appellant had a normal electrocardiogram, an echocardiogram
that demonstrated borderline left ventricular hypertrophy and moderate pulmonary hypertension
and increased blood pressure during a stress test. Cardiac catheterization demonstrated normal
left ventricular systolic function. A normal coronary angiogram and normal bilateral renal
angiograms were also obtained.
Discharge diagnoses were chest pain, hypertension,
hypothyroidism, dyslipidemia and thrombocytopenia.
The hospital records from Baptist Hospital relate that appellant was admitted on July 29,
2012 and discharged on July 30, 2012 for a chief complaint of chest pain. Dr. Nicholas Brucker,
Board-certified in emergency medicine, noted that appellant reported that he had a heart attack
on July 6, 2012 but that his wife stated that he did not have a heart attack. Appellant had positive
enzymes and an abnormal resting electrocardiogram. He was admitted for observation and
underwent a cardiac catheterization which demonstrated good left ventricular function with
normal coronary arteries except for plaques.
2

Appellant filed an OWCP Form CA-2, occupational disease claim. OWCP adjudicated the claim as a traumatic
injury and he received continuation of pay through August 26, 2012.

2

In a July 17, 2012 form report, Dr. Peggy Boyd Taylor, a Board-certified osteopath
specializing in family medicine, saw appellant on July 13, 2012 following a heart attack.
Appellant had a 90-day restriction on walking, lifting and carrying a mail pouch and would be
totally disabled until October 2012. On August 24, 2012 Dr. Taylor noted his report of the
events of July 6, 2012 and a review of the July 6, 2012 hospitalization records. She opined that
appellant’s chest pain was precipitated by the heat with a temperature of 112 degrees. Dr. Taylor
also described the July 29, 2012 hospitalization and advised that his recuperation had been
unstable due to volatile blood pressure and multiple periods of syncope. She diagnosed
pulmonary hypertension, hypertensive heart disease, left ventricular strain, dyslipidemia,
hypothyroidism and heat prostration. On a September 10, 2012 form report, Dr. Taylor noted
that appellant had had two heart attacks and had chest pain due to left ventricular strain and
pulmonary hypertension and also had thrombocytopenia. Appellant remained totally disabled.
Appellant submitted Form CA-7 claims for wage-loss compensation commencing
August 27, 2012.
By decision dated October 15, 2012, OWCP found that the July 6, 2012 incident occurred
as alleged. It denied appellant’s claim as the medical evidence was insufficient to establish that
he sustained an injury or medical condition causally related to the employment incident.
In an October 20, 2012 report, Dr. Taylor reiterated that appellant continued to have
unstable blood pressure with multiple periods of syncope and advised that his medications had
been adjusted accordingly. In a treatment note dated October 23, 2012, Dr. Dion Miranda, an
osteopath, noted chronic problems of acute bronchitis, arthropathy of the shoulder, benign
essential hypertension, esophageal reflux, ankle pain, mixed hyperlipidemia, nasal polyp,
synovitis and tenosynovitis of the hand/wrist. On October 25, 2012 Dr. Taylor diagnosed left
ventricular strain and uncontrolled hypertension and advised that appellant had not been released
to return to work.
Appellant requested a review of the written record. He submitted numerous medical
records that predated July 6, 2012 and publications regarding cardiac conditions.
By decision dated December 4, 2012, OWCP’s hearing representative found that
Dr. Taylor’s opinion was sufficient to set aside the October 15, 2012 decision and remanded the
case to refer appellant for examination by a cardiac specialist.
On February 6, 2013 OWCP referred appellant to Dr. Robert Ferrara, Board-certified in
internal medicine and cardiovascular disease, for a second-opinion evaluation. Dr. Ferrara was
provided a statement of accepted facts indicating that on July 6, 2012 the highest recorded
temperature was 106 degrees.3
In an April 10, 2013 report, Dr. Ferrara noted examining appellant on February 20, 2013.
Appellant complained of chest pain, heart attack and continued problems with shortness of
breath since July 6, 2012 such that he had increased fatigability and could no longer work.
3

The record includes a list of hourly recorded temperatures on July 6, 2012. This indicated that at 3:51 p.m. the
heat index was 107.8 degrees.

3

Dr. Ferrara noted the events of July 6, 2012 and the July 29, 2012 episode and reviewed the
medical evidence.
He described examination findings and electrocardiogram and
echocardiogram study findings.4 Dr. Ferrara advised that the etiology of appellant’s chest pain
was most likely poorly controlled hypertension. Appellant’s duties as a mail carrier in extreme
heat on July 6, 2012 contributed to his condition that day but that the poorly controlled
hypertension set the stage in the extreme heat to cause his problems that day. Dr. Ferrara stated
that the etiology of appellant’s syncope in July 2012 was unclear, noting that he had had no
further episodes since that time. As to appellant’s shortness of breath, he advised that this could
be related to diastolic dysfunction as noted on appellant’s echocardiogram, which was ultimately
due to poorly controlled hypertension. Appellant’s fatigability could not be explained by the
cardiac testing performed thus far, noting that the two cardiac catheterizations performed in
July 2012 revealed normal coronary anatomy. In response to specific OWCP questions,
Dr. Ferrara advised that delivering mail with poorly controlled hypertension in the extreme heat
combined to lead to the events of July 6, 2012 when appellant had a left ventricular strain, noting
that cardiac enzymes were minimally elevated, which could be seen in left ventricular strain and
cardiac catheterization showed no obstructive coronary stenoses. The diagnosis of ventricular
strain that occurred on July 6, 2012 could still be present due to blood pressure that was not well
controlled but that any relationship to delivering mail ended when appellant stopped delivering
mail. Dr. Ferrara advised that the difficulty in controlling appellant’s blood pressure could be
limiting his ability to work since July 6, 2012 but was not related to delivering mail and that any
work-related diagnosis no longer caused physical limitations. He concluded that he did not find
a cardiac diagnosis causally related to employment factors. In an April 10, 2013 work capacity
evaluation, Dr. Ferrara advised that appellant was not capable of performing his usual job due to
the possibility of future injury. He indicated that appellant should avoid extreme heat due to his
history of high blood pressure and provided physical restrictions of two hours walking with a
20-pound restriction on pushing, pulling and lifting for one-hour each.
On April 24, 2013 OWCP accepted that appellant sustained a traumatic injury on July 6,
2012 that caused a left ventricular strain that resolved as of July 7, 2012. It found that the weight
of the medical evidence rested with the opinion of Dr. Ferrara, who found that, other than
working in extreme heat while delivering mail on July 6, 2012, appellant had no employmentrelated cardiovascular disease.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6

4

Copies of the study reports are found in the case record.

5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

Id.

4

When employment factors cause an aggravation of an underlying physical condition, the
employee is entitled to compensation for the periods of disability related to the aggravation.
However, when the aggravation is temporary and leaves no permanent residuals, compensation is
not payable for periods after the aggravation has ceased.7 This is true even though the employee
is found medically disqualified to continue in such employment because of the effect which the
employment factors might have on the underlying condition.8 Under such circumstances, his or
her disqualification for continued employment is due to the underlying condition, without any
contribution by the employment.9
ANALYSIS
On April 24, 2013 OWCP accepted that appellant sustained a traumatic injury on July 6,
2012 that caused left ventricular strain and that the condition resolved as of July 7, 2012. The
Board finds that the weight of the medical opinion is represented by the opinion of Dr. Ferrara,
who examined appellant at the request of OWCP and provided an accurate and complete factual
and medical background of appellant’s condition.
The record established that appellant had preexisting high blood pressure. In an April 10,
2013 report, Dr. Ferrara discussed appellant’s two July 2012 hospitalizations, described
examination findings and cardiac testing results, noting that the two cardiac catheterizations
performed in July 2012 revealed normal coronary anatomy. He advised that delivering mail with
poorly controlled hypertension in the extreme heat all combined to lead to the events of July 6,
2012 when appellant experienced left ventricular strain, indicating that cardiac enzymes were
minimally elevated, which could be seen in left ventricular strain and that cardiac catheterization
showed no obstructive coronary stenoses. Dr. Ferrara indicated that, while the diagnosis of
ventricular strain that occurred on July 6, 2012 could still be present due to poorly controlled
blood pressure, any relationship to delivering mail ended when appellant stopped delivering mail
that day. He advised that, while difficulty in controlling appellant’s blood pressure prevented
him from performing letter carrier duties, this was not related to delivering mail and any
relationship to his employment ended when he stopped work on July 6, 2012. Dr. Ferrara
concluded that he did not find a cardiac diagnosis causally related to employment factors.
When employment factors cause an aggravation of an underlying physical condition, the
employee is entitled to compensation for the periods of disability related to the aggravation but
when the aggravation is temporary and leaves no permanent residuals, compensation is not
payable for periods after the aggravation has ceased.10 This is true even though the employee is
found medically disqualified to continue in such employment because of the effect which the
employment factors might have on the underlying condition.11 Under such circumstances, his or
7

John Watkins, 47 ECAB 597 (1996).

8

Id.

9

G.B., Docket No. 07-1625 (issued December 3, 2007).

10

John Watkins, 47 ECAB 597 (1996).

11

Id.

5

her disqualification for continued employment is due to the underlying condition, without any
contribution by the employment.12
The reports from the July 6, 2012 hospitalization noted a past history of hypertension,
hypothyroidism and hyperlipidemia and indicated that appellant had been off his medications.
Cardiac risk factors included hypertension and dyslipidemia and discharge diagnoses were chest
pain, hypertension, hypothyroidism, dyslipidemia and thrombocytopenia. Reports from the
July 29, 2012 hospitalization noted that he was seen for chest pain and indicated that he had
positive enzymes and an abnormal electrocardiogram. Cardiac catheterization during each
hospitalization demonstrated normal left ventricular systolic function. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship and none of the hospital records discussed a cause of
any condition.13 Likewise, the October 23, 2012 report of Dr. Miranda is of no probative value
because he did not describe a cause of any diagnosed condition.14
Appellant submitted medical reports from Dr. Taylor, who diagnosed several conditions
that were not accepted as employment related, i.e., pulmonary hypertension, hypertensive heart
disease, dyslipidemia and hypothyroidism. It is his burden to provide rationalized medical
evidence sufficient to establish causal relation for conditions not accepted by OWCP as being
employment related, not OWCP’s burden to disprove any such relationship.15 Dr. Taylor did not
provide an adqeuate explanation as to how the conditions were caused by appellant’s work on
July 6, 2012. She also diagnosed left ventricular strain and opined that working in the heat on
July 6, 2012 caused his chest pain and that he remained totally disabled. Dr. Taylor did not
described the mechanism of injury or provide rationale for her conclusions, merely indicating
that appellant’s recuperation was hampered by unstable, uncontrolled blood pressure and
multiple periods of syncope. Her opinion is therefore of limited probative value on the issue of
whether his continued disability is related to the July 6, 2012 employment injury.16
Appellant also submitted publications regarding cardiac conditions. The Board has long
held that excerpts from publications have little probative value in resolving medical questions
unless a physician shows the applicability of the general medical principles discussed in the

12

G.B., supra note 9.

13

Willie M. Miller, 53 ECAB 697 (2002).

14

Id.

15

Alice J. Tysinger, 51 ECAB 638 (2000).

16

Rationalized medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factor. The opinion of a physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factor identified by the
claimant. Sedi L. Graham, 57 ECAB 494 (2006).

6

articles to the specific factual situation at issue in the case.17 There is no such opinion in this
case.
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.18 The Board finds that the weight of the medical evidence
rests with the April 10, 2013 second opinion evaluation of Dr. Ferrara. Appellant has not
submitted a physician’s rationalized medical report based on a complete factual and medical
background opining that the July 6, 2012 episode caused a permanent aggravation of his
underlying hypertension or caused any other condition including a permanent left ventricular
strain. The Board finds that OWCP met its burden of proof in finding that the July 6, 2012
employment injury resolved on July 7, 2012.
The employing establishment properly executed a Form CA-16 which authorized medical
treatment as a result of the employee’s claim for an employment-related injury. The Form CA16 creates a contractual obligation, which does not involve the employee directly, to pay for the
cost of the examination or treatment regardless of the action taken on the claim.19 The period for
which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP.20 On return of the record OWCP should adjudicate whether
appellant’s examination or treatment is reimbursable under the form.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective July 7, 2012.

17

Roger G. Payne, 55 ECAB 535 (2004).

18

C.B., Docket No. 08-1583 (issued December 9, 2008).

19

See Tracy P. Spillane, 54 ECAB 608 (2003).

20

See 20 C.F.R. § 10.300(c).

7

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

